Citation Nr: 1617709	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1977, November 1979 to March 1988, and February 2003 to September 2004.  The Veteran also had periods of inactive duty for training (INACDUTRA) in the Army Reserve.    

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran's claim was previously remanded by the Board, in February 2013, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the Board's directives on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran provided testimony at a February 2012 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a bilateral foot disability that is related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in January 2010 satisfied the duty to notify provisions with respect to service connection as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's VA medical center (VAMC) records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As to the Veteran's service treatment records, the RO provided the Veteran with written notice of its formal finding of the unavailability of these records in May 2013.  See 38 C.F.R. § 3.159(e).  However, the Veteran's service treatment records, which are in hardcopy and microfiche formats, have since been associated with the claims file.  Thus, the Board finds that VA met its duty to assist with regard to obtaining the Veteran's service treatment records.       

The Veteran was provided a VA examination in April 2013.  The examiner noted her review of the claims file; performed a clinical examination of the Veteran; and interviewed the Veteran about his medical history and the functional aspects of his disability.  In addition, the examiner provided a written report that articulated the reasoning for her medical opinion.  Therefore, the Board finds that the April 2013 examination and opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

There has also been substantial compliance with the previous Board remand.  Specifically, the identified VA treatment records, service treatment records, and service personnel records have been associated with the claims file and an adequate VA examination and opinion was obtained.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall where there was substantial compliance with the remand directives).  Moreover, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the hearing held in February 2012 complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Every Veteran shall be taken to have been in sound condition when accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the service entrance examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting evidence is needed beyond the Veteran's report of history.  Crowe v. Brown, 7 Vet. App. 238 (1994).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.   

Analysis

The Veteran contends that he is entitled to service connection for a bilateral foot disability as a result of his active duty service between February 2003 and September 2004.  Specifically, the Veteran asserts that he was issued combat boots that were half a size too big; he wore them throughout his entire period of active duty in 2003 and 2004; and his request for a smaller pair of boots was not granted.  According to the Veteran, his feet kept "going forward and backwards" in the boots, and he had to wear extra socks in an effort to prevent his feet from moving.  In his claim filed in January 2010, the Veteran described his current foot disability as pain in the bottom of his feet that feels like burning when he stands for a long time.  

The only evidence of a foot condition found in the Veteran's service treatment records is for mild pes planus, noted in reports of medical examination from May 1995 and March 2003.  In his reports of medical history dated November 1999 and March 2003, the Veteran reported no history of foot problems.  

VAMC records from September 2004 reflect that the Veteran reported having a callus on his feet due to wearing shoes that were too big.  At a medical examination in December 2009, the Veteran stated that he was given boots in size 8.5 wide while in service, even though he wore a size 8 narrow.  He reported that his feet had widened and become flat since service.  X-rays from December 2009 reflected a mild, bilateral pes cavus deformity, but with unremarkable ossesous structures, joint spaces, and overlying soft tissues.  In January 2010, the Veteran saw a VAMC podiatrist, complaining of bilateral foot pain at the balls of the feet, with weight-bearing.  The Veteran said he had experienced this pain for five years and that he wore sneakers and wide shoes for relief.  He was diagnosed with bilateral pes cavus deformity with bursitis/capsulitis/tenosynovitis of the bilateral second and third submetatarsal heads.  In December 2010, the VAMC podiatrist opined that the Veteran's belief that his foot disability began in service was "probable, as he has pes cavus foot type, and as far as we know, he did not have proper custom made orthotics in the service."  The podiatrist stated that the Veteran had been seen once at the podiatry clinic, in January 2010, but not since.  

At the VA hearing in February 2012, the Veteran testified that when he served in the Army from 2003 to 2004, he was given boots that were too big for him by half a size, and his request for a smaller size was not granted.  The Veteran stated that he did not have any problems with his feet prior to this period of active service.  However, he began to have foot problems after discharge, when he started wearing shoes again.    

The Veteran was afforded a VA examination in April 2013.  The examiner reviewed the Veteran's claims file and VAMC records, noting that the Veteran was assessed as having "unremarkable feet" at the time of his entrance physical examination in May 1977 and mild pes planus, bilaterally, in records from May 1995 and March 2003.  The Veteran reported that his pain was located at the balls of his feet and was worse with weight bearing.  He said that his feet began hurting before his discharge.  The pain was initially mild, but later worsened.  The Veteran also stated that the pain occurred three times per week with weight bearing, though it depended on what shoes he was wearing.  The Veteran was diagnosed with pes cavus of the plantar flexed metatarsal head at second, third, and fourth, bilaterally.  On examination, the Veteran also had marked tenderness under the metatarsal heads, very painful callosities of both feet, and shortened fascia, bilaterally.  The Veteran regularly used shoe inserts for his high arch.  Imaging studies demonstrated mild pes cavus bilaterally.  

The VA examiner concluded that the Veteran's bilateral pes cavus less likely than not preexisted his active service in 2003 to 2004.  In this regard, the examiner referred to the Veteran's service treatment records, which were silent for pes cavus and for any complaints of or treatment for foot problems.  The only foot disability noted was mild bilateral pes planus.  Accordingly, the examiner concluded that the Veteran's current bilateral pes cavus was not aggravated by service.  The examiner also opined that the pes cavus is less likely than not related to service, to include wearing over-sized military boots.  In reaching this conclusion, the examiner cited to a medical treatise and explained that the causative factors for pes cavus include muscle weakness and imbalance in neuromuscular disease, residual effects of congenital clubfoot, post-traumatic bone malformation, contracture of the plantar fascia, and shortening of the Achilles tendon.  Although the etiology of pes cavus is complex and not well understood, the examiner noted that there is no evidence the Veteran incurred any of the underlying causes of pes cavus either during or immediately following service.  Thus, the examiner concluded that the condition is less likely than not related to service and that the etiology of the Veteran's pes cavus is indeterminable without resort to mere speculation. 

Initially, the Board observes that the Veteran does not contend, and the evidence does not reflect, that the Veteran's pes cavus foot disability preexisted service.  Mild pes planus is the only foot condition that was referenced in the Veteran's records prior to his active duty in 2003.  However his current disability, bilateral pes cavus, was not noted in medical records prior to this period of service.  The Veteran has not asserted that his bilateral pes cavus preexisted service; in fact, he testified that he had no problems with his feet prior to service in 2003 and 2004.  In addition, upon review of the medical evidence of record, the VA examiner found it less likely than not that bilateral pes cavus preexisted service.       

The medical evidence of record demonstrates that the Veteran has a competent diagnosis of a current bilateral foot disability, specifically bilateral pes cavus deformity with bursitis/capsulitis/tenosynovitis of the bilateral second and third submetatarsal heads, which was first diagnosed in December 2009.  

In addition, the record contains evidence of an injury during active service.  The Veteran has competently testified that he was issued, and wore, combat boots that were half a size too large during his active duty from 2003 to 2004.  The Veteran's feet slid backwards and forwards while he was wearing the boots.  The Board finds that the Veteran is competent to report having sustained this injury in service, as such is capable of lay observation.  In the absence of any contradictory evidence regarding this injury, the Board finds that the Veteran's statements are credible and sufficient to establish the occurrence of an in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  

However, the Board finds that the weight of the competent and probative evidence weighs against a finding that there is a nexus between the Veteran's current bilateral foot disability and his active duty service.  The opinion of the April 2013 VA examiner is the most probative evidence of record as to the nexus between the Veteran's current disability and his service.  The examiner reviewed the claims file, considered the Veteran's statements regarding his injury, and performed a physical examination.  After consideration of this evidence, the examiner concluded that it is less likely than not (less than 50 percent probability) that the Veteran's bilateral pes cavus was incurred in service or caused by the claimed in-service injury.  The VA examiner provided a well-articulated rationale for her opinion, explaining that there is no evidence the Veteran suffered from any of the causative factors for pes cavus.

The opinion of the December 2010 VA podiatrist is afforded relatively less probative weight.  Although the podiatrist opined that it was "probable" the Veteran's pes cavus disability began in service, this opinion appears to be based primarily on the Veteran's lay statements and his lack of custom orthotics during service.  The podiatrist did not explain the basis for his opinion, nor did he refer to the Veteran's medical history.  Thus, the Board finds that the podiatrist's December 2010 opinion is of limited probative value and is outweighed by the VA examiner's well-reasoned negative nexus opinion.

Moreover, while the Veteran is competent to report his symptoms of foot pain and the chronicity of those symptoms, he is not competent to render a complex medical opinion.  See Jandreau, 492 F.3d at 1377; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The specific issue in this case, the etiology of the Veteran's bilateral pes cavus, falls outside the realm of common knowledge of a layperson.  Thus, although the Veteran is competent to report that his combat boots were too large and that he suffered from foot pain after service, he cannot relate these observations to his current diagnosis of pes cavus.  The Veteran has not been shown to have the requisite medical knowledge or training to render such an opinion.  The VA examiner's opinion, on the other hand, constitutes competent medical evidence.  See 38 C.F.R. § 3.159(a)(1).  Because the Veteran is not competent to opine on complex medical issues such as diagnoses or causation of a foot disability, his statements do not weigh against the probative value of the VA examiner's negative nexus opinion.  

For these reasons, the Board finds that the claim of entitlement to service connection for a bilateral foot condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a bilateral foot disability is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


